2015DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 16 recite, inter alia, a method for processing a substrate comprising the steps of (a) exposing a substrate with a pattern formed on a surface thereof to a first reactive species in a chamber, thereby adsorbing the first reactive species onto the surface of the substrate, (b) exposing the substrate to plasma formed by a second reactive species in the chamber, thereby forming a film on the surface of the substrate and (c) repeating a processing including (a) and (b) two or more times while changing a residence amount of the first reactive species at a time of starting (b). The inventive step is the step of changing a residence amount of the first reactive species at a time of starting step (b) while repeating the processing steps.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 17 recites, inter alia, a method for processing a substrate comprising the 
steps of selecting a chemical vapor deposition (CVD) as the film formation processing  or selecting a mix mode as the film formation processing or selecting an atomic layer deposition (ALD) as the film formation processing wherein the inventive step is the step of changing a residence amount of the first reactive species at a time of starting step (b) while repeating the processing steps when the film processing is in the mixed mode.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 18 recites, inter alia, an apparatus for processing a substrate comprising a controller configured for film formation processing wherein the inventive step is the step of changing a residence amount of the first reactive species at a time of starting step (b) while repeating the processing steps.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Knoops, US 2015/0279681; Varadarajan, US 9,837,270; Adachi, US 2019/0211450; Winkler, US 2019/0368038 and Lei, US 2020/0032389 teach the importance of residence time in the vapor deposition processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 4, 2022